Tbe opinion of tbe court was delivered by
Pierpoint, C. J.
This is an action brought against tbe defendant as an innkeeper, to recover for property of the plaintiff wMcb *18was lost from the inn of the defendant while the plaintiff was stopping at such inn as a guest.
It appears from the case that in November, 1865, the plaintiff, who was a minor, went with his father, with a horse and wagon, to the inn kept by the defendant. When they arrived the horse and wagon were delivered to the servant of the defendant to be put up and taken care of, and the plaintiff and his father entered the inn where the defendant was in charge. They laid aside their outer garments in the room where they entered and in presence of the defendant. In duo time the father called for dinner for himself and the plaintiff, which was had; and they remained at the inn until the evening, when the bill for the entertainment and feed of themselves and horse, was paid, and, as they were preparing to leave, the plaintiff discovered that a pair of valuable gloves which he had laid aside when he entered, had been stolen.
The circumstances under which the plaintiff entered the inn of the defendant, were such as to constitute him a guest, and create the relation of innkeeper and guest between them, according to the principle of all the authorities. McDaniels v. Robinson, 26 Vt., 316, and cases there referred to.
When the plaintiff entered the inn and took off his overcoat and gloves, he did not deliver them to the defendant or to any of his servants, nor call the defendant’s attention to them; but folded up his coat and laid it on a bench in the room, with his gloves under it. It does not appear that the defendant had any knowledge of their being there. Story, in his work on bailments, says, a delivery of the goods into the custody of an innkeeper, is not necessary to charge him with them; for, although the guest doth not deliver them, nor acquaint the innkeeper with them, still the latter is bound to pay for them, if they are stolen or carried away. The loss will be deemed prima facie evidence of negligence.
The innkeeper, however, may be exonerated in divers ways; as, for example, by showing that the guest has taken upon himself exclusively the custody of his own goods, or has by his own neglect exposed them to peril. Story on Bail., §478, §480, §482,. §483 ; 2 Kent, 593 ; 8 B. & C., 9; 5 D. & E., 273. *19The guest is not relieved frorú all responsibility in respect to Ms goods on entering an inn; be is bound to use reasonable care and prudence in respect to tbeir safety, so as not to expose them to unnecessary danger of loss. Whether the plaintiff was so careless, in laying down his gloves in the manner he did, as to exonerate the innkeeper, is a question of fact to be determined by the jury in view of all the circumstances. What would be regarded as gross carelessness under one set of circumstances, might not be so considered under other circumstances; much would depend upon the place, the number of people present, the kind of property as to its value, and the ease with which it might be removed without detection, etc.
Whether the circumstances existing' in this case were such as to exonerate the defendant, by removing the presumption- against him wMch the law raises from the loss of the property, is a question which, we think, should have been submitted to the jury under proper instructions from the court.
Judgment reversed, and case remanded.